Citation Nr: 1734813	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for diabetes mellitus type two.

2. Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

3. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This claim arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board previously remanded this claim for further evidentiary development in April 2015.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.

2. Diabetes mellitus type II is manifested by the need for insulin, a restricted diet, regulation of activities, and no hospitalizations for treatment of hypoglycemia or ketoacidosis.


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code 9411.

2. The criteria for a rating in excess of 40 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased ratings for PTSD and diabetes mellitus type two. 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is in receipt of a 30-percent rating for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 30-percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50-percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The Veteran is rated under Diagnostic Code 7913 for diabetes mellitus type two.

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (Note (1) to Diagnostic Code 7913 indicates that noncompensable complications are considered part of the diabetic process).

Finally, the maximum rating of 100 percent is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities".  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

A review of the facts reveals the following:

In February 2012, the Veteran applied for service connection for PTSD, and he was given a Compensation and Pension (C&P) examination in May 2012. The examiner determined the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication. The Veteran suffered from the following symptoms: suspiciousness; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike setting; inability to establish and maintain effective relationships; and impaired impulse control, such as unprovoked irritability with period of violence. The examination revealed the Veteran abused both alcohol and cannabis, which the examiner believed the Veteran used as a form of self-medication for the PTSD.

Concerning the Veteran's history, the Veteran was married, and he maintained relationships with half of his children. To date, he had not engaged in mental health treatment.

The Veteran persistently re-experienced his stressors through recurrent and distressing recollections of the event, including images, thoughts, or perceptions; through intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event. The Veteran persistently avoided stimuli associated with the trauma and numbing of general responsiveness through efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arose recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; markedly diminished interest or participation in significant activities. The Veteran also suffered from hypervigilance and an exaggerated startle response.

In February 2012, the Veteran received a C&P examination for diabetes. To treat his condition, the Veteran restricted his diet; was prescribed oral hypoglycemic agents; prescribed more than one insulin injection daily, restriction of activities, and utilized an insulin pump and other medication.

The Veteran sought care for episodes of ketoacidosis or hypoglycemic reactions two times per month. In the past twelve months, the Veteran had not sought hospital care for hypoglycemia or ketoacidosis. Moreover, the Veteran had not unintentionally lost weight due to his condition, or lost any strength.

The Veteran worked as a factory worker for 30 years and a salesman and maintenance worker for six years but was since retired.

In June 2012, the Veteran's representative submitted a statement requesting the Veteran receive at least a 50 percent rating for PTSD, as the Veteran showed deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to his depression affecting his ability to function, impaired impulse control, difficulty adapting to stressful circumstances, and the inability to establish and maintain effective relationships.

In May 2013, the Veteran's representative stated his diabetes had significantly worsened. In June 2013, the Veteran's physician noted that the Veteran's diabetes was uncontrolled.

In June 2015, the Veteran's representative filed a new claim for an increased rating for the Veteran's diabetes.

In March 2016, the Veteran received another C&P examination for diabetes. To control his condition, the Veteran stated he restricted his diet; was prescribed an oral hypoglycemic agent and an insulin pump. The Veteran's activities were not regulated to control his diabetes.

The Veteran visited his diabetic care provider less than two times a month for ketoacidosis or hypoglycemia. He had not required hospitalization in the past 12 months for ketoacidosis or hypoglycemia. The Veteran had not unintentionally lost weight in the past 12 months.

That same month, the Veteran received a PSTD examination in which the examiner determined the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning or requiring of continuous medication.

Concerning the Veteran's day-to-day activities, the Veteran reported an active social life. The Veteran worked with a senior center; ran a card game two to three times a week; he attended car shows in the spring and summer, as well as taking his car to the shows; fished twice weekly; and enjoyed weekly contacts with his friends, and yearly contact with one of his two daughters. Throughout a regular day, the Veteran rose at 8:30 (after retiring at midnight) and spent the day taking care of his truck; browsing the internet for car shows; cleaning; yard work; watching TV; and making knives (a hobby of the Veteran's). He retired in 2006 and had no interest in ever obtaining employment again.

Concerning the Veteran's mental health history, he reported that he received no mental health treatment during or after the military. He stated his mood was "pretty good". He slept from midnight to 8:30, and he woke only to use the bathroom. He said his nighttime flashbacks and violent sleep thrashing stopped in the 1980s. He reported no avoidance of external stimuli that would cause distress related to combat exposure. He stated that "memories do not drive me nuts".

The Veteran experienced recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic event. He persistently avoided stimuli associated with the traumatic event, such as efforts to avoid distressing memories, thoughts, or feelings about the traumatic event. The Veteran experienced persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, as well as a persistent negative emotional state.

The Veteran experienced PTSD symptoms such as hypervigilance, an exaggerated startle response, and anxiety. The Veteran was alert, oriented to time, person, and place, as well as maintaining appropriate hygiene, and good eye contact.

The examiner specifically stated the Veteran did not suffer from the following symptoms: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In addition, the examiner found that there were no symptoms of suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, spatial disorientation, near-continuous panic or depression
affecting the ability to function independently, appropriately and effectively, impaired impulse control, such as unprovoked irritability with periods of violence neglect of personal appearance and hygiene or difficulty in adapting to stressful circumstances, including work or a worklike setting observed or reported.

In March 2017, the Veteran's representative sent in a note stating that the Veteran suffers from consistent low blood sugar, low enough to impair his driving and daily activities.

In addition to the above evidence, the Board has reviewed VA outpatient notes pertaining to the Veteran. There is no mention that the Veteran has received PTSD counseling or that he was hospitalized for hypoglycemia or ketoacidosis.

PTSD

At the outset, pertaining to the Veteran's PTSD, the Board finds that the evidence is at least in equipoise that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity. In short, the record demonstrates some impairment associated with PTSD, and the Veteran is entitled to a rating of 50 percent, but no higher.

His examinations have not demonstrated he suffers from symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Indeed, at the Veteran's last C&P examination in March 2016, the examiner specifically noted the Veteran did not suffer from such symptoms.

Moreover, according to the Veteran's recitation of his own activities and relationships, the Veteran enjoys a rich and activity-filled life in which he enjoys several hobbies (car shows and knife making), and he completes chores around the house and socializes with his family. Additionally, the Veteran explained that he no longer suffered from nightmares and traumatic flashbacks but enjoyed a full night's sleep.

Although, as indicated above, the Veteran's representative noted that the Veteran showed deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to his depression affecting his ability to function, impaired impulse control, difficulty adapting to stressful circumstances, and the inability to establish and maintain effective relationships, weight of the evidence does not support that statement.

As for any additional increased evaluation, as noted above, the criteria for a higher rating under DC 9411 is successive, meaning that to obtain a 100 percent rating the Veteran must first satisfy all of the criteria for a 70 percent rating. As the Veteran has not demonstrated the criteria for a 70 percent, a rating of 100 percent is likewise not warranted.  Moreover, the Veteran has not shown total occupational and social impairment.  

In sum, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology more nearly approximates productive of occupational and social impairment with reduced reliability and productivity. Therefore, a rating of 50 percent, but no higher, will be granted.  

Diabetes Mellitus Type Two

Pertaining to the Veteran's diabetes mellitus type two, the Board finds an increase not warranted. The Veteran is rated as 40 percent disabling. The Board concedes that the Veteran has demonstrated an insulin requirement, restricted diet, and restriction of activities, at times. The medical evidence of record discussed above shows, however, that his diabetes does not require hospitalizations. The February 2012 and March 2016 VA examinations confirm no hospitalizations, and VA medical records indicate no hospitalizations.

As for any additional increased evaluation, as noted above, the criteria for a higher rating under DC 7913 is successive, meaning that to obtain a 100 percent rating the Veteran must first satisfy all of the criteria for a 60 percent rating.  See Camacho, 21 Vet. App. at 366. As the Veteran has not demonstrated episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, and thus has not demonstrated all criteria for a 60 percent rating, a rating in excess of 40 percent is likewise not warranted.

Also, as noted above (see Note (1) to DC 7913), complications of diabetes mellitus are rated as part of the diabetic process unless they are compensably disabling, in which case they are separately rated.


ORDER

Entitlement to a rating of 50 percent for PTSD, but no higher, is granted.  

Entitlement to a rating in excess of 40 percent for diabetes mellitus is denied.





REMAND

The Veteran believes that he is entitled to TDIU. For the following reasons, a remand is required before adjudication.

Despite the Board's instructions in its previous remand, the Veteran has not yet been afforded a VA medical opinion to determine whether his service-connected disabilities, to include Type II diabetes mellitus, peripheral neuropathy of the right lower extremity associated with his diabetes, peripheral neuropathy of the left lower extremity associated with his diabetes, and PTSD preclude him from performing substantially gainful employment. The last examination of record in May 2012 did not provide an adequate explanation concerning its conclusion.

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's decision regarding the Veteran's increased rating for PTSD.

2. Obtain updated VA medical examinations for all of the Veteran's service-connected disabilities.  The examiner(s) should explicitly comment on the occupational impairment each of the disabilities cause.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


